PER CURIAM.
While represented by counsel, this appellant was convicted of murder in the first degree with a recommendation for mercy and was sentenced to life imprisonment. He sought relief from the conviction pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. The court denied the relief sought without a hearing, finding that the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief. The motion did not allege any facts from which it could be found that “ * * * the judgment was rendered without jurisdiction, or that the sentence imposed was not authorized by law or otherwise open to collateral attack, or that there has been such a denial or infringement of the constitutional rights of the prisoner as to render the *35judgment vulnerable to collateral attack * * Criminal Procedure Rule No. 1, paragraph 3. The allegations to the effect that, due to worry, excitement, intimidation, fatigue and mental exhaustion the prisoner was not capable of properly aiding his counsel in the preparation of his defense, and that he could have proved self-defense, are nothing more than allegations involving errors either of law or fact which might have been raised on appeal, but which, even if taken as true, do not render the judgment and sentence void or otherwise subject to collateral attack under Criminal Procedure Rule No. 1. See Austin v. State, Fla.App. 1964, 160 So.2d 730.
The order denying relief is therefore affirmed.
SMITH, C. J., and ALLEN and ANDREWS, JJ., concur.